CONNOR T. HANSEN, J.
(concurring). I concur in the judgment of the court that John Doe proceedings as authorized by sec. 968.26, Stats., do not violate constitutional principles of separation of powers; that considerations of due process do not preclude the John Doe judge from presiding over contempt proceedings arising from the John Doe investigation; that the instant contempt proceedings were not defective for failure to conform to the requirement of ch. 295; that the subpoena duces tecum with which the appellant was served was not constitutionally defective; and that production of the documents in question does not violate federal or state nondisclosure laws or the physician-patient privilege. However, I am unable to join in the opinion of the court.
' This court has not been in the practice of writing abstract dissertations on matters unnecessary to the disposition of the cases which come before us. The opinion of the court in the present case departs from this custom; it attempts to resolve with finality difficult questions only tangentially involved here, and to the extent that it does so, it is in the nature of an advisory opinion.
The opinion of the court embodies wide-ranging disquisitions on the nature of John Doe proceedings, civil and criminal contempt, and other matters, no doubt with the intention of clarifying difficult areas of the law and establishing principles for the resolution of questions which may arise in the future. In doing so, however, the opinion expresses views, either directly or by implication, on a number of subjects not at issue in the case at bar. In an abstract sense, I would be inclined to *852agree with some of the views expressed in the opinion and I would take exception to others.
However, I believe it is inappropriate for this court to express a view on many of the subjects addressed in the opinion of the majority. Restraint is particularly appropriate where the author of an opinion is in less than full agreement with the decision of the court. I believe the court should adhere to the practice of declaring legal principles only in the context of specific factual situations and should avoid expounding more than is necessary for the decision of a given case.
Because I see no reason for making an exception in the present case, I do not join in the opinion of the majority, although I concur in the judgment.